Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 4/13/2022, with respect to the rejection(s) of claim(s) 1-5, 8, 11, and 16-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Narita et al (JP-2012111667-A) in further view of Hara et al (JP-2013063881-A) and Murakami (JP-2013216535-A).
Applicant amends claim 1, 5, 6, 11, 20. Claims 5, 6, 20 are amended to correct minor informalities. Examiner agrees with the informality corrections.
Claim 1 amends to add the limitation “wherein, in the pre-heating step, the powder, which maintains a powder state, is transferred in accordance with an expansion of the transfer container, and…”, and Claim 11 amends to add the limitation a powder “that is transferable in accordance with the expansion of the transfer container”. Applicant argues that the glass powder as taught by Narita is insufficient to fix the connections of the container and do not satisfy the amended limitation involving the powder state during pre-heating. As necessitated by amendment, Examiner incorporates references Hara and Murakami in the same field of endear to Narita.
Narita teaches that their glass layer is not limited to glass, but also includes a mixture of ceramic such as alumina. Hara (JP-2013063881-A) uses ceramic balls and glass cullet as their filler. Hara specifies in their pre-heating step that the glass powder is softened so as to lubricate the ceramic balls, penetrating the pores. Because the pores of the ceramic balls are intact, in can be safely assumed that the balls maintain a solid state. Adding a pre-heating step to soften and fluidize the powder is known in the same field of endeavor.
Narita does not explicitly teach the expansion of the transfer container but mentions the issue of closing the joints and preventing deformation of the platinum container. Murakami (JP-2013216535-A) teaches more about the background of the issues Narita is trying to solve. Independent claims 1 and 11 are not in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Narita et al (JP-2012-111667-A, English translation provided by Espacenet) and further in view of Hara et al (JP-2013063881-A, English translation provided by Espacenet) and Murakami (JP-2013216535-A, English translation provided by Espacenet).

Regarding Claim 1 and 11, Narita teaches of a glass manufacturing method and apparatus applied to a transfer container (supply pipe [0023]) made of a platinum material and coated with a refractory brick [0010]. Narita teaches of filling the gap between the platinum container and refractory with a glass powder [0027], followed by a heating step (heating and maintaining heat [0054]). After the powder filling and the pre-heating step, molten glass is supplied to pass through the interior of the transfer container [0022], wherein the molten glass supply step comprises diffusion bonding the glass layer to form and adhere to the refractory and platinum [0027, 0054].
Narita melts the glass powder during the heating step [0027], not maintaining a powder state. However, Narita teaches that the “glass layer” is not limited to only glass, but rather a mixture of ceramic (alumina balls of 0.3 mm) as well [0013, 0032]. In related platinum-refractory powder filling art for glass transportation art, Hara teaches of filling the gap with a combination of ceramic balls and glass cullet to a softening temperature of the glass, reading on a pre-heating step [0027]. In this pre-heating step, the ceramic balls function as spacer to fix the platinum container with the softened glass [0028]. It would be obvious to one of ordinary skill in the art at the time of invention to include a pre-heating step that softens the glass component of the powder while the ceramic/alumina component of the powder maintains a solid/powdered state to fix the position of the platinum container. 
Narita teaches that the platinum container and refractory are brought into close contact to improve closing of the joints and prevent deformation of the platinum container [0026] but is silent on “an expansion of the transfer container” while heating. In the same field of endeavor, Murakami teaches of a similar apparatus and method of using a transfer pipe to transfer molten glass in which the connections cannot be welded because of thermal expansion due to heating changes [0012-16]. It would be obvious to one of ordinary skill in the art at the time of invention that pre-heating causes an expansion of the transfer container that effects the closing of the joints. Murakami affirms the implied motivation of Narita.

Regarding Claim 2, according to modified Narita of Claim 1, Narita teaches of employing their method for a gap of 1 mm to 10 mm between the platinum container and refractory [0027]. Hara teaches of gap of 1 mm to 30 mm between the platinum container and refractory [0027]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a gap of 1 mm to 30 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 3 and Claim 16, according to modified Narita of Claim 1 and Claim 2, Narita teaches of the powder to have a diameter of 0.3 mm or more [0032].  Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a powder with a diameter of 0.3 mm or more that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 4 and 17-19, according to modified Narita of Claim 1, 2, 3, and 16, Narita teaches of adhering the glass layer at a temperature of 1500° C [0054].  Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a temperature of 1500 °C that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 5 and 20, according to modified Narita of Claim 1 and 2, Narita teaches of adhering/bonding the refractory and platinum [0054]; Narita further teaches that the refractory used is porous [0025, 0029]. Narita explains that the heat treatment transforms the powder to form a glass layer [0027], reading on the molten glass generated from the powder.

Regarding Claim 8, according to modified Narita of Claim 1, Narita teaches of the glass layer containing alumina [0016].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al (JP-2012-111667-A), Hara et al (JP-2013063881-A), and Murakami (JP-2013216535-A).
 as applied to claim 5 above, and further in view of Ott et al (US-7338714-B2).
Regarding Claim 6 and 7, according to Narita of Claim 5, Narita notes that prior art has a film on the outer surface of the platinum container to prevent bubble generation and low gas permeability [0008]. Narita is silent on using the film in their invention because their invention has an electrocast refractory that is lower in porosity but still suppress gas permeability at the platinum container surface [0014]. In their cited prior art (US equivalent of JP2004523449A), Ott teaches of a zirconium layer over the surface of metal parts (Col. 9 Line 36-57). It would be obvious to one of ordinary skill in the art at the time of invention to modify Narita to incorporate the zirconium to the thermal spray film art to further improve gas barrier properties and improve molten glass movement around the coating to reduce thermal stress.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al (JP-2012-111667-A), Hara et al (JP-2013063881-A) and Murakami (JP-2013216535-A) as applied to claim 8 above, and further in view of Aitoku et al (JP-2010228942-A, English translation provided by Espacenet).
Regarding Claim 9 and 10, according to Narita of Claim 8, Narita refers to the powder transforms to a glass layer but does not explicitly state silica content in the powder, despite most glasses containing silica content. In related platinum-refractory powder filling art for glass transportation, Aitoku teaches of a dry film comprising of glass powder, alumina particle, colloidal silica, and alumina fiber (p. 5 “Glass powder: 10 to 75%... 0 to 30% by weight”). This dry film is fired/baked on the outer surface of the platinum container to fill the gap between the refractory holder (p. 5 “The periphery of the platinum… baked film can be formed”). Furthermore, Aitoku states the necessity “to adjust suitably the preferable content rate of each component corresponding to a use temperature range” (p. 5) reading on the limitation of Claim 10. It would be obvious to one of ordinary skill in the art at the time of invention to use and adjust amount of silica powder in the application of bonding platinum and refractory with a glass layer to relieve thermal stress on the structure while transferring molten glass through the platinum container.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-9446976-B2: Niwa et al teaches of a vertical embodiment similar to the current invention of filling the gap between platinum and ceramic structure with a silicon dioxide (silica) and cubic zirconia (zirconium oxide) for transporting molten glass.
WO-2010067669-A1: Hamashima et al teaches of a vertical embodiment similar to the current invention to fill the gap between platinum alloy conduit and porous zirconium oxide ceramic structure designed for molten glass to fill cracks created from thermal stress.
US-8853111-B2: Yamada teaches of a refractory filler powder used for bonding in applications needing low thermal expansion (reducing thermal stress).
JP-2011116596-A: Aitoku et al teaches of roughly the same limitations used in the Takashi reference used to reject Claims 9 and 10 with alumina included in the slurry (powder equivalent).
JP-2005298277-A: Hirata et al teaches of a refractory with high zirconia content to resist glass nucleation on the surface of said refractory for better molten glass flow.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741